Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the response filed 10/17/2022, wherein claims 21-40 are pending. 
Information Disclosure Statement
The information disclosure statement filed 9/28/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined through references do not include the inventor’s name.  It has been placed in the application file, but the lined through references have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Applicant’s election without traverse of species VI, figs. 11,12 in the reply filed on 10/17/2022 is acknowledged. While the applicant provided that claims 21-40 read on the elected species, the examiner is withdrawing claims 31-40 because these claims are directed to species V, fig. 10 which contains a plurality of cylindrical members (recited in claim 31). By contrast, the support structure of the elected species contains a plurality of hourglass shaped members rather than cylindrical members.
Claim Objections
Claim 23 is objected to because of the following informalities:  
Regarding claim 23, “wherein upper portion” should be changed to “wherein the upper portion”.  Appropriate correction is required.Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21,23-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4,6-8 of U.S. Patent No. 10806214. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 21,23-30 of the instant application are disclosed by claims 1, 4,6-8 of U.S. Patent No. 10806214.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 22, it is unclear what is included or excluded by the use of “and/or”. This rejection can be overcome by claiming “the reinforcing member comprises a material selected from the group consisting of  a composite material, polyurethane, and vinyl.” Or “the reinforcing member comprises a material, wherein the material is a composite material, polyurethane, or vinyl.” 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21,25-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (U.S. Patent No. 5363570) in view of Gilbert (U.S. Patent No. 2080469).
Regarding claim 21, Allen teaches an article of footwear  (figs. 1-8) having an upper (44) and a sole structure (40,42,10,C) secured to the upper (fig. 3), the sole structure comprising: a chamber (10) defining an interior void (within 10) for receiving a pressurized fluid (col. 5, lines 33-40, capable of receiving a pressurized fluid), the chamber having a top portion (top of 10), a bottom portion (bottom of 10), and a side portion extending between the top portion and the bottom portion around a periphery of the chamber (sides of 10 extending from the top of 10 to the bottom of 10 around the entire periphery of 10, figs. 13,14); a central structure (20,24) including a bonded area (24) where the top portion of the chamber is joined to the bottom portion of the chamber to form a recess in the top portion of the chamber (col. 5 lines 67-68, col. 6, lines 1-5, figs. 3,14); and a reinforcing member (52,C) including an upper portion (within B, see annotated fig.)  having a lower surface (lower surface of B) bonded to the top portion of the chamber (col. 7, lines 52-68)(annotated fig. 3)(bond is defined by dictionary.com as “to connect or bind”, the lower surface is connected to the top portion of the chamber and therefore the lower surface is considered bonded to the top portion of the chamber) and a support structure (52 below B) extending downward from the lower surface into the recess in the top portion of the chamber (fig. 3), the support structure including a central member ( portion of 52 below B extending downward to meet 24, see fig. 3); but fails to specifically teach a plurality of peripheral members arranged around the central member.
	Gilbert teaches an inflatable chamber for footwear (fig. 7) wherein top and bottom sheets of the inflatable chamber are bonded together in a central area (central bond 17, fig. 7), and bonded together in a plurality of circular areas arranged around the central area (plurality of 17 around the central bond, fig. 7) (pg. 2, col. 1, lines 61-70) thereby forming depressions (pg. 2, col. 1, lines 61-70, cross sections showing 17 include figs. 2,6,8).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the chamber of Allen so as to have a plurality of circular bond areas arranged around 24 in view of Gilbert in order to adapt the chamber to provide desired cushioning and support to meet a wearer’s needs for which this bond pattern would be beneficial (pg. 2, col. 1, lines 70-75, col. 2, lines 1-16 of Gilbert).
	The Allen/Gilbert combined reference doesn’t specifically teach the support structure including a plurality of peripheral members arranged around the central member.
	However, Allen further teaches the bottom surface of 52 is given a shape complementary to the shape of the top surface of the chamber (col. 7, lines 53-56, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed 52 such that the bottom surface of 52 is shaped complementary to the shape of the top surface of the bladder, so that the support structure extends into the depressions formed by the circular bond areas to form a plurality of peripheral members arranged around the central member of the Allen/Gilbert combined reference in view of Allen in order to provide desired support and to aid in holding the chamber in place.
Regarding claim 25, the Allen/Gilbert combined reference teaches the central member ( portion of 52 below B extending downward to meet 24, see fig. 3) is cylindrical or includes an oval cross-sectional shape (figs. 3,13,14).
Regarding claim 26, the Allen/Gilbert combined reference teaches the plurality of peripheral members are attached to the central member (the peripheral members and central member are all part of 52 and therefore the peripheral members are attached to the central member)
Regarding claim 27, the Allen/Gilbert combined reference teaches the peripheral members of the plurality of peripheral members are attached to the central member via connecting members (portions of 52 connecting peripheral members to central member).
Regarding claim 28, the Allen/Gilbert combined reference teaches one or more peripheral member of the plurality of peripheral members includes a frustoconical lower portion (the circular depressions create an outward flare (see figs. 6,8 of Gilbert) and therefore one or more peripheral member of the plurality of peripheral members would include a frustoconical lower portion).

    PNG
    media_image1.png
    472
    884
    media_image1.png
    Greyscale

Claims 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (U.S. Patent No. 5363570) in view of Gilbert (U.S. Patent No. 2080469) in view of Marco et al. (U.S. 20060016099).
Regarding claim 22, the Allen/Gilbert combined reference fails to teach the reinforcing member comprises a material selected from a composite material, polyurethane, and/or vinyl.
Marco teaches an insole formed of a composite material (fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed insole C (which forms part of the reinforcing member) of the Allen/Gilbert combined reference of a composite material in order to provide comfort and support to the wearer.
Regarding claim 23, the Allen/Gilbert combined reference teaches the support structure is formed from a compressible material (col. 6, lines 46-50), but fails to teach the upper portion of the reinforcing member comprises a rigid plate.
Marco teaches an insole formed from a rigid material (para. 16)(abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed insole C  of  the Allen/Gilbert combined reference from a rigid material in view of Marco, such that the upper portion (which includes a portion of C) is formed from rigid material in order to protect the wearer’s foot from knocks and deformations (para. 3 of Marco) and to provide further support to the wearer’s foot.

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (U.S. Patent No. 5363570) in view of Gilbert (U.S. Patent No. 2080469) in view of Belfanti (U.S. Patent No. D409363)
	Regarding claim 24, the Allen/Gilbert combined reference fails to teach peripheral members of the plurality of peripheral members are smaller than the central member.
	Gilbert further teaches the bonded areas may be made of any desirable size or shape to meet the wearer’s needs (pg. 2, col. 1, lines 70-75, col. 2, lines 1-16 of Gilbert, fig. 5 shows one larger bond (17a) with smaller bonds (17)).
	Belfanti teaches a footwear bladder (figs. 1-6) having a larger central depression (A, see annotated fig.) with smaller peripheral depressions (A1, see annotated fig.) around the central depression.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have sized the central bladder depression and peripheral bladder depressions of the  Allen/Gilbert combined reference so that the peripheral bladder depressions are smaller than the central bladder depression thereby resulting in peripheral members of the plurality of peripheral members being smaller than the central member (due to the bottom surface of 52 being shaped complementary to the shape of the top surface of the chamber) in view of Gilbert and Belfanti in order to adapt the chamber to provide desired cushioning and support to meet a wearer’s needs for which this bond pattern would be beneficial (pg. 2, col. 1, lines 70-75, col. 2, lines 1-16 of Gilbert). Additionally, providing a larger central member would increase stability at a central area of the wearer’s heel.

    PNG
    media_image2.png
    435
    726
    media_image2.png
    Greyscale

Claims 21, 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (U.S. Patent No. 5363570) in view of Lubart (U.S. 20130061495).
Regarding claim 21, Allen teaches an article of footwear  (figs. 1-8) having an upper (44) and a sole structure (40,42,10,C) secured to the upper (fig. 3), the sole structure comprising: a chamber (10) defining an interior void (within 10) for receiving a pressurized fluid (col. 5, lines 33-40, capable of receiving a pressurized fluid), the chamber having a top portion (top of 10), a bottom portion (bottom of 10), and a side portion extending between the top portion and the bottom portion around a periphery of the chamber (sides of 10 extending from the top of 10 to the bottom of 10 around the entire periphery of 10, figs. 13,14); a central structure (20,24) including a bonded area (24) where the top portion of the chamber is joined to the bottom portion of the chamber to form a recess in the top portion of the chamber (col. 5 lines 67-68, col. 6, lines 1-5, figs. 3,14); and a reinforcing member (52,C) including an upper portion (within B, see annotated fig.)  having a lower surface (lower surface of B) bonded to the top portion of the chamber (col. 7, lines 52-68)(annotated fig. 3)(bond is defined by dictionary.com as “to connect or bind”, the lower surface is connected to the top portion of the chamber and therefore the lower surface is considered bonded to the top portion of the chamber) and a support structure (52 below B) extending downward from the lower surface into the recess in the top portion of the chamber (fig. 3), the support structure including a central member ( portion of 52 below B extending downward to meet 24, see fig. 3); but fails to specifically teach a plurality of peripheral members arranged around the central member.
	Lubart teaches an inflatable chamber (9) (para. 20) for footwear (figs. 1-4) wherein the inflatable chamber has an opening (central opening shown in fig. 2) in a central area to receive a central member (material of 5 received in the central area, figs. 1,4, para. 20) and a plurality of openings having an hourglass shape arranged around the central member (openings through 44 around the central opening, fig. 2),  to receive peripheral members (material of 5 received in openings through 44 surrounding central member, figs. 1,4, para. 20), the plurality of openings arranged around the central member (fig. 2) and the peripheral members having an hourglass shape (fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the chamber of Allen so as to have a plurality of hourglass shaped openings arranged around the central member, the  plurality of hourglass shaped openings receiving peripheral members having an hourglass shape in view of Lubart in order to limit deformation of the chamber to provide increased stability (paras. 4,7 of Lubart).
	Regarding claim 28, the Allen/Lubart combined reference teaches one or more peripheral member of the plurality of peripheral members includes a frustoconical lower portion (due to hourglass shape, fig. 4 of Lubart).
Regarding claim 29, the Allen/Lubart combined reference teaches the one or more peripheral member includes an inverted frustoconical upper portion that cooperates with the frustoconical lower portion to provide the one or more peripheral member with an hourglass shape (hourglass shape, fig. 4 of Lubart).
Regarding claim 30, the Allen/Lubart combined reference teaches one or more peripheral member of the plurality of peripheral members includes a lower portion and an upper portion having a first diameter and a waist portion having a second diameter, different than the first diameter (figs. 1-4 of Lubart, hourglass shape).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732       

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732